Title: To Thomas Jefferson from William Stephens Smith, 3 August 1787
From: Smith, William Stephens
To: Jefferson, Thomas



Dr. Sir
Lisbon August 3d. 1787.

I propose embarking in the Packet for Falmouth the day after to-morrow. It is probable I shall be in London in about 18 or 20 day’s. My last Letters from Mrs. Smith inform me that she had received a Letter from General Sullivan addressed to me as follows: Dr. Sir I take the Liberty of enclosing a draught in your own favor upon Govr. Jefferson for 46£. 17. 10s. stgr. payable at 10 day’s sight, and have drawn upon you for the like sum payable at 30 day’s sight, the reason of my doing this is because Bills upon France will not sell here at this time without great loss, and having advanced Cash for Govr. Jefferson to amount of the Contents, and  forwarded the articles by Capt. Pierce, I have taken the Liberty to trouble you to negotiate this matter. Yours &c. John Sullivan.
Your advice on this subject will be agreable. I shall do my self the honor of informing your Excellency after my arrival in London, particularly of my visit to this court and what has passed between me and the Prime Minister on our affairs &c. I am with great regard Your Excly. obedt. & hm

W. S. Smith

